Citation Nr: 0729320	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 30 percent for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to March 1946, and service in the regular Philippine 
Army from March 20, 1946, to March 28, 1946.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

With respect to the issue of a TDIU, the Board previously 
denied the claim in a November 9, 2006, decision.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and, in June 2007, the parties filed a Joint 
Motion for Remand and requested a stay of proceedings pending 
a ruling on the Joint Motion.  

The basis for the Motion for Remand was that the Board had 
not provided adequate reasons and bases for its decision.  In 
particular, it was indicated that the Board had not addressed 
whether the appellant is actually capable of securing and 
following a substantially gainful occupation in a sedentary 
capacity, especially in light of the appellant's prior 
employment as a farmer.  In addition, the Joint Motion 
indicated that the matter of referral for an extraschedular 
rating was not adequately discussed.  

A June 2007 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  The TDIU issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  After a review of the file, the Board 
finds that a remand is needed to further evaluate the claim.

With respect to the issue of a left ankle disability, the RO 
issued a rating decision in December 2002 that denied the 
appellant's claim of entitlement to an increased rating for 
his left ankle disability.  In February 2003, in May 2003, 
and in July 2003, the appellant submitted written statements 
to the RO that expressed disagreement with the December 2002 
denial of the increased rating issue - thereby meeting all 
the legal requirements for an NOD (content, timeliness and 
place of filing).  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.300, 20.202.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where an NOD is filed, but a Statement of the Case (SOC) has 
not been issued, the Board must remand the claim so that an 
SOC may be issued.  Therefore, this issue will be remanded to 
put the issue on the correct procedural grounds.

By an October 31, 2006, ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely his 
advanced age.  See 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that the appellant has 
received private medical treatment, but it appears that the 
associated records have not been added to the evidence of 
record.  Under 38 U.S.C.A. § 5103A, VA is required to make 
reasonable efforts to assist claimants for VA benefits by 
seeking to obtain substantiating evidence, including private 
medical records.  Additional development of the medical 
evidence and adjudication on this basis is therefore 
indicated.

The evidence of record also indicates that the appellant has 
been diagnosed with peripheral neuropathy of all four of his 
extremities; however, there is no clinical evidence of record 
delineating the diagnosis or extent of this condition.  Thus, 
the medical evidence of record is insufficient for the Board 
to render a decision on the degree of social and industrial 
inadaptability that can be attributed to the service-
connected disabilities, as opposed to other non-service-
connected conditions.  

The VA has a duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159.  The considerations described above require a search 
for relevant medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, the appellant submitted a timely NOD, in February 
2003, in which he specifically referred to the RO's December 
2002 denial of his claim of entitlement to an increased 
evaluation for his left ankle disability.  Because the RO has 
not yet issued an SOC addressing that claim, the Board must 
remand that issue to the AMC/RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each one of his claims, and 
of what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for any medical 
condition since 2002, and secure all 
available relevant reports not already of 
record from those sources.  In 
particular, records should be obtained 
from the Villamil Medical Clinic and Dr. 
Quismorio.  

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

3.  The veteran should be scheduled for 
appropriate VA medical examination(s) of 
his general medical condition.  These 
medical examination(s) should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the veteran's complaints, 
symptoms or findings.  All pathology and 
limitations should be set forth in 
detail.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians must 
review the appellant's claims file in 
conjunction with the examination.

The examiners should describe in detail 
the impact, if any, that the appellant's 
service-connected disabilities have on 
his employability as opposed to the 
impact the veteran's non-service-
connected conditions have on his 
employability.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
unemployability claim on the appropriate 
legal basis and with consideration of all 
pertinent regulations.  The RO should 
consider whether there are any factors 
that would warrant a higher rating for 
the appellant's disabilities, or extra-
schedular consideration, and/or referral 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the appellant's disabilities 
under the provisions of 38 C.F.R. 
§ 3.321.

6.  If the TDIU benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on that claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

7.  The AMC/RO should re-examine the 
veteran's claim of entitlement to an 
increased evaluation for his left ankle 
disability.  

8.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit(s) sought, or by the 
veteran's withdrawal of the NOD. 

9.  If, and only if, the veteran files a 
timely substantive appeal, should the 
left ankle issue be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

